Filed pursuant to Rule 433 Registration No.333-157796 June 15, 2009 Final Term Sheet for 4.875% Notes due 2014 Issuer: Deutsche Telekom International Finance B.V. Guarantor: Deutsche Telekom AG Guarantor Ratings (1): Fitch: BBB+; Moody’s: Baa1; S&P: BBB+ Principal Amount: $750,000,000 Security Type: Senior Notes Legal Format: SEC Registered Settlement Date: June 22, 2009 Maturity Date: July8, 2014 Public Offering Price: 99.587% of principal amount Coupon: 4.875% Benchmark Treasury: UST 2.250% due May 31, 2014 Treasury Spot: 2.718% Re-offer Yield: 4.968% Interest Payment Dates: Semi-annually on January8th and July8th, commencing on January 8, 2010 Day Count Convention: 30/360 Redemption: Make-whole call, at any time at a discount rate of comparable Treasury yield plus 0.20% as described in the preliminary prospectus supplement Defeasance: Yes, as described in the base prospectus Denominations: $75,000, and increments of $1,000 above CUSIP: 25156P AM5 ISIN: US25156PAM59 Bookrunners: Barclays Capital Inc. Citigroup Global Markets, Inc. Co-managers: BBVA Securities Inc. RBS Securities Inc. SG Americas Securities, LLC Unicredit Capital Markets, Inc. The issuer has filed a registration statement (including a prospectus) with the U.S.
